Exhibit 10(e)(24)

LOGO [g47870ex10e24-pg1a.jpg]

2009 Executive Long-Term Incentive Program Restricted Stock Unit Award Summary

 

  <<First Name>> <<Last Name>>      Date of agreement and award:    <<Grant
Date>>   Restricted Stock Units (RSUs)      Number of Restricted Stock Units*:
   <<2009 RSUs>>   [Award Value if Applicable:]    <<2009 Award Value >>  
Vesting Date:    <<third anniversary of grant date>>  

 

*  Subject to the terms and conditions described in the Omnibus Agreement –
2009: PIP;ELTIP;RSUs

LOGO [g47870ex10e24-pg1b.jpg]